Citation Nr: 0522815	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  01-00 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
heart murmur, claimed as mitral valve prolapse.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to April 
1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In that rating decision, the RO 
found that new and material evidence had not been submitted 
to reopen the previously denied claims for service connection 
for a heart murmur and frostbite of the ears; and denied 
service connection for tinnitus, a sinus condition, and 
hypertension.  The veteran timely perfected an appeal of 
these determinations to the Board.  

In December 2001, the veteran testified before a member of 
the Board at a video-conference hearing.  In March 2003, the 
veteran was informed that the Board member who conducted the 
hearing was no longer at the Board, informed of the right to 
another hearing, and asked to advise VA as to whether he 
desired an additional hearing.  The veteran replied that he 
did not want an additional hearing.

In a December 2001 statement, the veteran informed VA that he 
wished to withdraw his appeal with respect to the issue of 
entitlement to service connection for a sinus condition.  
Thus, the issue is no longer a part of the current appeal.

In a February 2002 decision, the Board determined that new 
and material evidence had not been presented to reopen the 
previously denied claim for service connection for frostbite 
of the ears and denied service connection for hypertension.

In light of the above procedural history, the issues are as 
listed on the title page.

In June 2003 and May 2004, the Board remanded the appeal for 
further development.


FINDINGS OF FACT

1.  The March 1968 rating decision, which denied service 
connection for a heart murmur, is final.

2.  The evidence received since the RO denied service 
connection for a heart murmur in March 1968 is either 
cumulative or redundant of evidence previously considered, or 
the evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  Tinnitus was not shown in service or within one year 
thereafter and is not shown to be related to any incident of 
service.


CONCLUSIONS OF LAW

1.  The evidence received since the RO denied service 
connection for a heart murmur in March 1968 is not new and 
material, and thus the claim of entitlement to service 
connection for a heart murmur is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The VCAA and its implementing regulations are "potentially 
applicable to claims pending on the date of the VCAA's 
enactment."  See Holiday v. Principi, 14 Vet. App. 280, 290 
(2001); 66 Fed. Reg. 45,620 (August 29, 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Notably, however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  

In addition, the amended regulatory provisions of 38 C.F.R. 
§ 3.156(a) redefine the term "material evidence" and 
incorporate an evidentiary prerequisite of establishing "a 
reasonable possibility of substantiating the claim" for the 
purpose of reopening a claim.  66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The Secretary specifically provided that the 
amendment to section 3.156(a) would be applicable to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001, thereby creating another exception to the 
applicability rule.  Id.  

As the veteran's request to reopen his previously denied 
claim for service connection for a heart murmur was received 
prior to August 29, 2001, the implementing and amended 
regulations do not apply for the purpose of determining 
whether the veteran in this case has submitted new and 
material evidence sufficient to reopen his claim.  Id.; cf. 
Karnas v. Derwinski.  

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The RO initially denied service connection for a heart murmur 
in a March 1968 rating decision.  The veteran was notified of 
the decision in April 1968.  The veteran did not appeal.  
Thus, the March 1968 decision is final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104(a) (2004).  Therefore, 
new and material evidence is needed to reopen the claim.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001) 
(effective prior to August 29, 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

Therefore, VA must review all of the evidence submitted since 
the March 1968 rating decision in order to determine whether 
the claim may be reopened.  See Hickson, supra.  The evidence 
of record at that time included the veteran's service medical 
records and a February 1968 VA examination report.  The 
veteran's service medical records showed that a grade III 
harsh pulmonic functional systolic cardiac murmur was found 
two days after entry into service.  They also revealed normal 
chest X-rays at entry as well as in February 1966, February 
1967, and April 1967.  His April 1976 separation examination 
report reflected normal heart findings.  The February 1968 VA 
examination report reflected complaints of chest pain, 
shortness of breath, and getting easily tired.  The diagnosis 
was a heart murmur, probably functional.  The RO denied the 
claim because the evidence failed to show that the veteran's 
pre-existing heart murmur had been aggravated by service.

The pertinent evidence received since the March 1968 rating 
decision consists of VA and non-VA medical records.  

December 1977 private medical records reflect regular sinus 
rhythm without murmur.  

A November 1987 private medical record reflects complaints of 
a systolic murmur and a diagnosis of systolic mitral valve 
prolapse.

A September 1990 private medical record reflects complaints 
of mitral valve prolapse and that the murmur is still 
audible.

An April 1992 private medical record reflects negative chest 
and heart findings other than the mitral valve murmur.

A September 1998 VA treatment note reflects a harsh grade II 
murmur and an assessment of mitral valve prolapse.  A March 
1999 VA treatment note reflects a finding of a grade II harsh 
systolic ejection murmur.

Initially, the Board observes, and the record reflects, that 
mitral valve prolapse is just a condition identified by a 
murmur involving the heart's mitral valve.  Thus, the 
diagnosis of mitral valve prolapse in the record is 
essentially synonymous with the diagnosis of a heart murmur.

Turning to the issue at hand, although new, the above 
evidence is not material as it does not show that the 
veteran's pre-existing heart murmur was aggravated by 
service.  Thus, the Board concludes that the additional 
evidence, by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a).  Therefore, the Board must find that 
new and material evidence has not been received to reopen the 
claim for service connection for a heart murmur.






II.  Service Connection

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to substantiate his claim.  VA 
provided the veteran with a copy of the appealed April 2000 
rating decision, December 2000 statement of the case, June 
2003 and May 2004 Board remands, and numerous supplemental 
statements of the case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  In addition, in a June 2004 
letter, VA informed the veteran and his representative of the 
information and evidence necessary to substantiate a claim 
for service connection.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in the June 
2004 letter, VA informed the veteran that VA would assist in 
obtaining relevant records and asked him to identify any 
relevant records, including medical and employment records, 
so that VA could request them on his behalf.  VA also asked 
the veteran to inform VA of any other information or evidence 
that might support his claim.  Lastly, VA advised the veteran 
to send any evidence in his possession that pertains to his 
claim.  Thus, the Board finds that the veteran was informed 
of the evidence he was responsible for submitting and the 
evidence VA would obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board also finds that 
the veteran was informed that he could submit any records in 
his possession relevant to his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, and statements made by the veteran in 
support of his claim.  Additionally, the Board observes that 
all available private medical records have been obtained and 
associated with the claims file.

The Board acknowledges that the veteran was not provided a VA 
examination in conjunction with his claim.  However, there is 
no competent and credible evidence, except by unsubstantiated 
assertion, that his claimed disability may be associated with 
an established event, injury, or disease in service.  See 38 
C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  Accordingly, the Board finds that referral of 
the case for the purpose of obtaining a medical opinion 
regarding whether the veteran currently has a disability that 
is etiologically related to service or present within one 
year of his discharge therefrom is not warranted.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  Given 
that the initial unfavorable rating decision predated the 
VCAA, the Board finds that any defect in the timing of the 
provision of notice was properly cured when the RO furnished 
the veteran the June 2004 letter, along with the above-
mentioned correspondences, and subsequently readjudicated his 
claim in April 2005.  In addition, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements prior to the 
initial unfavorable rating decision is harmless error.  Under 
the circumstances in this case, the Board finds that the 
veteran has received the notice and assistance contemplated 
by law and adjudication of his claim poses no risk of 
prejudice to the veteran.  See Bernard, supra.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38C.F.R. § 3.303(a) 
(2004).  Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2004)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2004); see 38 C.F.R. § 3.309 (2004).  

After a careful review of the record, the Board finds that 
the veteran's tinnitus did not have its onset during service.  
In this regard, the Board notes that service medical records 
show no complaints or clinical findings regarding tinnitus.  

In addition, the Board finds that the veteran's tinnitus did 
not have its onset till many years after discharge.  A 
February 1968 VA examination report reflects complaints of 
defective hearing and that his ears turn purple, peel, and 
hurt in cold weather.  There were no complaints of tinnitus.  
A June 1978 private report of medical history completed for 
an employer reflects no ear trouble.  An August 1978 private 
medical record from his employer reflects complaints of 
decreased hearing but no tinnitus.  A September 1998 VA 
treatment note reflects a referral to ENT (ear nose throat) 
but does not provide a reason for the referral.  An April 
2000 VA treatment note reflects complaints of ringing in the 
ears, and this provides the first complaint of tinnitus.  In 
this regard, the Board observes that this is almost 33 years 
after discharge.  The Board notes that even an onset date of 
September 1998, which reflects the referral to ENT, still 
dates the veteran's tinnitus to over 31 years after 
discharge.  As such, the Board also finds that the veteran's 
tinnitus did not manifest to a degree of 10 percent or more 
within one year after separation from service.  

Furthermore, the Board finds that the veteran's tinnitus is 
not related to any incident of service.  In this regard, the 
Board notes that the veteran's service personnel records 
reflect that he was a bugler; however, the Board observes 
that his service medical records show no complaints of 
tinnitus, including at discharge.  Moreover, the veteran has 
not submitted competent medical evidence of a relationship 
between his current tinnitus and service.  

The Board acknowledges the veteran's contentions that his 
tinnitus is related to service.  The Board observes, however, 
that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for tinnitus.  Thus, the benefit-of-the-
doubt doctrine is inapplicable and the claim must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).






ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a heart 
murmur, the appeal is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


